Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 01/05/2022. 
	Claims 1, 11 are independent and have been amended by Applicant. 
	Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Objection of Claim 1 in the previous act is withdrawn in view of Applicant’s amendment as suggested by Examiner.
112 (b) rejection in the previous act is withdrawn in view of Applicant’s amendment as suggested by Examiner. 
101 rejection is maintained and detailed above. 
Response to Arguments
	Applicant’s 01/05/2022 amendment necessitated new grounds of rejection in this action.
Response to 35 USC 101 Arguments 
Applicant’s 101 arguments with respect to have been fully considered but they are not persuasive. 
	1. The Claims Do Not Recite Any Of The Enumerated Judicial Exceptions
Remarks 01/05/2022 p.9 ¶1-¶2 argues that claim and Spec describe improvements to business flows in computer applications improving computer systems and line of business use of those computer systems, not economic or fundamental practices or commercial interaction.
	Examiner fully considered Applicant’s argument but respectfully disagrees pointing to 
Non-Final Act p.3 last ¶ to p.4 which relied on MPEP 2106.04(a)(2)II, to find that the claims recite, or at least describe or set forth fundamental economic practices including mitigating risk [here “identifies active incident, active alerts and active changes for problematic flow(s) based on severity for issue identification” - independent Claims 1,11; with “categories” “associated” with “indication of performance” at dependent Claims 2, 12; and consideration for “self-healing metrics” “and health diagnostic data”-dependent Claims 7,17]. Also when tested per MPEP 2106.04(a)(2)II the claims were found to recite, describe or set forth commercial interactions [here “retrieving”, “asset data relating to” “asset from information source(s)” then “service level management” at independent Claims 1, 11; “multiple lines of business” at dependent Claims 10, 20 etc.]. 
	Applicant himself appears to admit at Remarks 01/05/2022 p.9 ¶1-¶2 that the claim described business flows in a lines of business, albeit related to use of computer systems [here interactive interface”]. Yet, Examiner submits that it is important to note that according to MPEP 2106.04(a)(2) II, ¶6 certain activity between a person and a computer here as business flows in computer applications at Remarks 01/05/2022 p.9 ¶1-¶2] may fall within “Certain methods of organizing human activity” grouping. Also here, it appears that the “Certain Method of Organizing Human Activities”, are capable of being practically implemented by “Mental Processes”1 through use of physical aids such as pen and paper as part of evaluation and judgement [here “retrieving” “flow view request data relating to” “at least one asset”; “responsive to the flow view request data, performing flow data analysis and flow data aggregation”; “identifies a plurality of flows where each flow represents a customer interaction” at independent Claims 1,11; “generating a set of categories where each category comprises a set of flows” at dependent Claims 2, 12] and also as part of observation [here “generating and providing a flow summary view from a flow summary aggregation service” at dependent Claims 4, 14; “flow summary aggregation retrieves flow details” at dependent Claims 5, 15]. Examiner extends the concept of physical aids and further points to  MPEP 2106.04(a)(2) III C, stating that there are situations where a claim that requires a computer may still recite a mental process, when: 1. Performing a mental process on a generic computer [amended here as”: “visually displaying, on the flow interactive interface, the plurality of flows with identified incidents color coded by incident severity”], 2. Performing a mental process in a computer environment, and 3. Using a computer as a tool to perform a mental process [amended here as: “through the flow interactive interface” “providing, specific incident information upon user selection of one of the color coded incidents”].  Here, the “interactive interface” will be tested more granularly in subsequent steps below. For now, Examiner submits that there is a preponderance of evidence for the claims reciting, describing or setting forth the abstract idea. Step 2A prong one  

  	2. The Claims Integrate The Alleged Judicial Exception Into A Practical Application
Remarks 01/05/2022 p.11 ¶1 - p.12 ¶1 cites DDR Holdings, LLC v. Hotels.com, L.P.) and USPTO’s Example 21, Claim 2, to argue that the claims recite elements that are necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks and systems (i.e. digital realm). The problem addressed by the claimed embodiment deals with improving computerized systems for lines of business by reciting additional details regarding the interactive interface, and is not simply reciting the performance of a business practice known from the pre-internet world along with the requirement to perform it on the internet.
Remarks 01/05/2022 p.12 ¶2 similarly argues that the claim amendment adds additional details that illustrate an improvement to a computer interface which is an improvement to the 
Examiner fully considered Applicant’s arguments but respectfully disagrees. 
Examiner first submits that the proposed solution is entrepreneurial and abstract rather than technological. see MPEP 2106.05(a) II: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not improvement in technology. Also see MPEP 2106.04 I. that cited “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to state that there are situations where even a “groundbreaking, innovative, or even brilliant discovery” [here improving line of business use at Remarks 01/05/2022 p.9 ¶2, 4th-5th sentences] does not by itself satisfy the §101 inquiry” further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)” similarly stating that there are cases where “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [here improving line of business use at Remarks 01/05/2022 p.9 ¶2, 4th-5th sentences] “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here mapped above to certain methods of organizing human activities]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP” supra “no matter how much of an advance in the field” [here line of business] “the claims” [would] “recite the advance” [would still] “lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” again undelaying the difference between improvement to entrepreneurial goal objective [here improving line of business] and actual improvement to actual technology. MPEP 2106.04. Also, a claim is not patent eligible merely because it applies an abstract idea in a narrow way [allegedly here to digital realm & computerized systems - Remarks 01/05/2022 p.11 ¶2 last 4 sentences] That is, an “improvement in the judicial exception itself” [here improving line of business] “is not an improvement in technology”. MPEP 2106.04(d)(1). 
Next, with respect to USPTO Example 21 and raised by Applicant at Remarks 01/05/2022
p.11 ¶2, Examiner submits that all the examples issued by the Office in conjunction with the examining guidance are merely hypothetical and non-precedential and do not carry the weight of Court decisions and hence are not used as basis for a subject matter eligibility rejection. USPTO “2019 PEG, 101 Examples 37-42 document entitled “Subject Matter Eligibility Examples: Abstract Ideas” p.1 ¶1 2nd sentence. “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG” corroborating “May 2016 Update: Memorandum - Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection”, p.5 ¶2 Section C: “USPTO issued examples in conjunction with the Interim Eligibility Guidance, including […] July 2015 Update Appendix I: Examples […]; These examples, many of which are hypothetical, were drafted to show exemplary analyses under the Interim Eligibility Guidance and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Therefore, the examples should not be used as a basis for a subject matter eligibility rejection.  
In any event, the claim 2 of hypothetical and non-precedential Example 21 is irreconcilably different than the ones claimed here, because its eligibility ensued from an “Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline […] by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online”. Paramount to asserted eligibility of Claim 2-“Example 21”, is the establishment of hybrid types of communications or interactions, referring to utilization of wireless communication to supplement offline Internet connectivity of the computer, rooted to their respective underlining technology since it was incapable of being performed otherwise, as in: in Claim 2 - “Example 21” there also appears to be no possibility of “alerting a subscriber with time sensitive information when the subscriber’s computer is offline”.
	Similarly, the claims in “DDR Holdings, LLC v. Hotels.com, L.P.” improved the functioning of computer since they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage. See MPEP 2106.05(a) cited by MPEP 2106.04(d) I. 
	Here however, there is nothing akin to the technological details of remote offline to online connectivity of Claim 2-“Example 21” or the modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage as in “DDR”. Rather the currently argued additional elements [i.e. “flow interactive interface”] are used to execute retail software operation for controlling operation of a line of business, as argued at Remarks 01/05/2022 p.11 ¶2. 
	Specifically, the argued limitations of “visually displaying, on the flow interactive interface, the plurality of flows with identified incidents color coded by incident severity; and providing, through the flow interactive interface, specific incident information upon user selection of one of the color coded incidents” are tested per MPEP 2106.05(f), and found to correspond to use of a computer [argued here as “flow interactive interface”] to perform economic tasks or other tasks such as to receive and transmit data2, and require use of software3 [argued here as “flow interactive interface”] to tailor information4 [amended here as “identified incidents color coded by incident severity” and “specific incident information upon user selection of one of the color coded incidents”] and provide it to user on a computer [here “provid[ed], through the flow interactive interface”]. They can also be viewed as remotely accessing [here “visually displaying & providing”]
user-specific information [here “specific incident information upon user selection of one of the color coded incidents”] through a mobile interface [here “flow interactive interface”] to retrieve the information5 [here “the plurality of flows with identified incidents color coded by incident severity” and “specific incident information upon user selection of one of the color coded incidents”].
	Such computerized functions when tested per MPEP 2106.05(f) are mere examples of applying the abstract idea [argued here as use of those computer systems at Remarks 01/05/2022 p.9 ¶2, 4th sentence] which do not integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer6 also does not integrate a judicial exception into a practical application or provide an inventive concept. For example, a process for monitoring audit log data executed on a general-purpose computer where the increased speed in the process comes from capabilities of the computer7 does not integrate a judicial exception into a practical application or provide an inventive concept. Similarly, narrowing the abstract idea [MEP 2106.05(h)] to a field of use or technological environment [argued here as digital realm and computerized systems at Remarks 01/05/2022 p.11 ¶2 last 4 sentences] also does not integrate the abstract idea into a practical application per. Step 2A prong two.
	In conclusion, Claims 1-20 still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Claims 1-20 are thus not patent eligible.







Response to prior art Arguments 
Remarks 01/05/2022 p.14 ¶2, p.16 ¶2 argues that the prior art does not teach the amended independent Claims 1, 11. 
       The argument is considered but is moot in view of the new grounds of rejection. Specifically, the Examiner now relies on Wilsie et al, US 9112974 B1 hereinafter Wilsie teaching or suggesting:
	- “visually displaying, on the flow interactive interface, the plurality of flows with identified incidents color coded by incident severity” (Wilsie column 3 line 64 to column 4 line 2: the alert overlay-message box, incorporates various icons and colors that indicate info about a currently reported alert, used to report a type or alert severity. The alert overlay typically is displayed in transient manner. column 19 lines 51-52: noting the colors reflect states. column 23 lines 1-15: column 1210 defines color to be used when displaying a alert. column 1215 indicates appropriate icon to use, illustrated as checkmark. The value in table is numerical value corresponding to that icon with a correlation between the icon used and the level of severity associated with the event. There may be a different type of alerts correlated to a warning severity level, each of which have different number of points associated therewith. Thus, a warning severity may correlate to displaying a certain icon and text to an agent or supervisor, whereas a severe severity level may entail a different action. At column 20 line 38-41, 57-65: a positive condition [i.e. closing detected at Fig.6, 620] include green background whereas negative condition [i.e. Fig.7, 705] incorporate red background. column 27 lines 13-21: Fig.13B shows same widget, but a different instance in time. In this case, first checkpoint indicator 1370 is depicted with a different color (green) to reflect a different status. Any type of distinguishing visual characteristic could be used to reflect a status change, including showing different color, shading etc.) “and” -2-U.S. Application No.: 17/120,680 Attorney Docket No.: 72167.001919 
	
	- “providing, through the flow interactive interface, specific incident information upon user selection of one of the color-coded incidents” (Wilsie Fig. 8B & column 8 lines 16-17, 20-24: The alert itself include text-based info to provide additional details. Thus, text-based info is used by a supervisor to augment the color/icon information if they so desire. In other words, the supervisor may select a particular alert based on the color or severity and then review the associated text. Specifically, per, column 8 lines 22-24: the supervisor select a particular alert based on the color or severity and then further click on an icon to be presented with the associated text).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or at least set forth the abstract exception as follows except where strikethrough:
	“”;
	“”; 
	“a ”:
	* “retrieving, ”;
	* “responsive to the flow view request data, performing flow data analysis and flow data aggregation”;
	* “”;
	* “retrieving, ”;
	* “collecting any of the one or more information sources”; “and”
	* “identifying a plurality of flows where each flow represents a customer interaction and further identifying an active incident, active alerts and active changes for one or more problematic flows based on severity for issue identification”;
	* “visually displaying, ”; “and” -2-U.S. Application No.: 17/120,680 
	*Attorney Docket No.: 72167.001919 “providing, ”.
(independent Claim 1, and similarly independent Claim 11)
	 “”: 18PATENT Attorney Docket No.: 72167.001919 
	* “generating a set of categories where each category comprises a set of flows wherein each category has an associated indication of performance”
(dependent Claims 2, 12)
”: 
	* “”
(dependent Claims 3, 13)
	“”:
	- “generating and providing a flow summary view from a flow summary aggregation ”                                             (dependent Claims 4, 14) 
	“wherein the flow summary aggregation retrieves flow details from a flow metadata”                                             (dependent Claims 5, 15)
	“
   (dependent Claims 6, 16)
	“(dependent Claims 7, 17)
	“”: 
	* “generating predictive metrics based on historical data”
(dependent Claims 8, 18)
	“(dependent Claims 9, 19)
	* “”                            
(dependent Claims 10, 20)
Examiner first points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here per MPEP 2106.04(a)(2)II, the claims still recite, or at least describe or set forth the abstract “Certain Method of Organizing Human Activities” grouping, with Examiner stressing that the term fundamental is not used in sense of necessarily being old or well-known8. Indeed when tested per MPEP 2106.04(a)(2)II, the claims recite, describe or set forth fundamental economic practices including mitigating risk [here “identifies active incident, active alerts and active changes for problematic flow(s) based on severity for issue identification”-independent Claims 1,11; with “categories” “associated” with “indication of performance”- dependent Claims 2, 12; and consideration for “self-healing metrics” “and health diagnostic data” - dependent Claims 7, 17].
	Also, when tested per MPEP 2106.04(a)(2) II, the claims recite, or at least describe or set commercial interactions [here “retrieving”, “asset data relating to the at least one asset from one or more information sources”; then “service level management” at independent Claims 1, 11; “multiple lines of business” at dependent Claims 10, 20 etc.]. It is important to note that according to MPEP 2106.04(a)(2) II, ¶6 certain activity between a person and a computer may fall within “Certain methods of organizing human activity” grouping. Further, it also appears that the current “Certain Method of Organizing Human Activities”, are further implemented by “Mathematical Relationships” expressed in words9 [here “generating predictive metrics based on historical data” at dependent Claims 8, 18] and can also be practically implemented as “Mental Processes”10 through practical use of physical aids such as pen and paper as part of evaluation and judgement [here “retrieving” “flow view request data relating to” “at least one asset”; “responsive to the flow view request data, performing flow data analysis and flow data aggregation”; “identifies a plurality of flows where each flow represents a customer interaction” at independent Claims 1,11; “generating a set of categories where each category comprises a set of flows” at dependent Claims 2, 12] and also as part of observation [here “visually displaying” “the” “flows with identified incidents color coded by incident severity”; “and” -2-U.S. Application No.: 17/120,680 Attorney Docket No.: 72167.001919“providing” “specific incident information upon user selection of one of the color coded incidents” at independent Claims 1, 11, “generating and providing a flow summary view from a flow summary aggregation service” at dependent Claims 4, 14; “the flow summary aggregation retrieves flow details” at dependent Claims 5, 15]. Examiner reminds that per PEP 2106.04(a)(2) III C 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, and 3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception. Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea.
Specifically, per MPEP 2106.05(f) the additional, computer based elements [here “processor”, “database”, “interfaces” etc.], provide mere instructions [here “programmed to perform” at Claims 1-10] to apply the abstract idea [here identified above] where the computer components are merely used as tools to perform economic tasks [here identified above] or other tasks to receive data [here “via flow view interface” “retrieving, flow view request data relating to at least one application and at least one asset”; “by a flow metadata service” “retrieving application data relating to at least one application”, “by application asset data collection service” “retrieving, asset data relating to at least one asset from information source(s)”; “collecting application specific monitoring data from information source(s)” at independent Claims 1, 11; “from flow metadata service” “retrieves flow details” at dependent Claims 5, 15] and store data [here “database stores flow definition data and flow data aggregation” at independent Claims 1, 11; “at database” “storing” “collected application specific monitoring data” at dependent Claims 3, 13], and transmit data11 [here “a service level management system that delivers real-time centralized monitoring of networks and domains” at dependent Claims 6,16] and monitor audit log data12 [here “application specific monitoring data” at Claims 1,3,11,13] as well as to require use of software [here interfaces, services etc.] to tailor information and provide it to user on a computer13 [here “flow interface that identifies flows”  and “active incident, alerts and changes”, “identified incidents color coded by incident severity”, “specific incident information upon user selection of one of color coded incidents” at independent Claims 1,11; “generating and providing flow summary view from flow summary aggregation service” at dependent Claims 4, 14; “from a flow metadata service” “retrieve” “flow details” - dependent Claims 5, 15]. They can also be viewed as remotely accessing [here “visually displaying & providing”] user-specific info [here “specific incident information upon user selection of one of the color coded incidents”] through a mobile interface [here “flow interactive interface”] to retrieve the info14 [here “flows with identified incidents color coded by incident severity” and “specific incident info upon user selection of one of color coded incidents”].
           These computerized functions do not integrate the abstract idea into a practical application. 
Additionally, when tested per MPEP 2106.05(h), narrowing the abstract “retrieving” / “collecting” and “storing” “to application specific” “data” at Claims 1,3,11,13 further elucidated as “associated applications relate to multiple lines of business” at dependent Claims 10, 20, can be argued as mere attempts at limiting the abstract exception to a field of use or technological [“application” specific] environment. For example, MPEP 2106.05(h) cites “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to state that limiting the combination of collecting information [here identified above], analyzing it [here “flows”] and displaying certain results of the collection and analysis [here “active incident, active alerts and active changes for one or more problematic flows based on severity for issue identification”, “flows with identified incidents color coded by incident severity; and specific incident information upon user selection of one of the color coded incidents” at independent Claims 1, 11; “categories” at dependent Claims 2,12,  “flow summary view” at dependent Claims 4,14; “flow details” at dependent Claims 5,15 etc.] to a technological environment or field of use [here “application” based], does not integrate the abstract idea into a practical application.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)] and/or provide a narrowing of the abstract idea to a field of user or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. However, assuming arguendo that further evidence would be require to demonstrate conventionality of the additional, computer-based elements [as initially strikethrough above], Examiner would further point to MPEP 2106.05(d) to demonstrate that said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Original Spec and/or case law. 
Per MPEP 2106.05(d)(I)(2) Examiner points to Applicant’s own Spec. as follows:  
	* Original Specification ¶ [0018] reciting at a high level of generality: “The following description is intended to convey an understanding of the present invention by providing specific embodiments and details. It is understood, however, that the present invention is not limited to these specific embodiments and details, which are exemplary only. It is further understood that one possessing ordinary skill in the art, in light of known systems and methods, would appreciate the use of the invention for its intended purposes and benefits in any number of alternative embodiments, depending upon specific design and other needs”.
	* Original Specification mid-¶ [0053]: reciting at a high level of generality: “Any suitable programming language may be used in accordance with the various embodiments of the invention. For example, the programming language used may include assembly language, Ada, APL, Basic, C, C++, COBOL, dBase, Forth, Fortran, Java, Modula-2, Pascal, Prolog, REXX, Visual Basic, JavaScript and/or Python”. Original Specification ¶ [0055] reciting at a high level of generality: “In the system and method of exemplary embodiments of the invention, a variety of user interfaces may be utilized to allow a user to interface with the mobile devices or other personal computing device. As used herein, a user interface may include any hardware, software, or combination of hardware and software used by the processor that allows a user to interact with the processor of the communication device. A user interface may be in the form of a dialogue screen provided by an app, for example. A user interface may also include any of touch screen, keyboard, voice reader, voice recognizer, dialogue screen, menu box, list, checkbox, toggle switch, a pushbutton, a virtual environment (e.g., Virtual Machine (VM)/cloud), or any other device that allows a user to receive information regarding the operation of the processor as it processes a setAttorney Docket No.: 72167.001919 of instructions and/or provide the processor with information. Accordingly, the user interface may be any system that provides communication between a user and a processor. The information provided by the user to the processor through the user interface may be in the form of a command, a selection of data, or some other input, for example”.
	* Original Specification ¶ [0056] reciting at a high level of generality: “The software, hardware and services described herein may be provided utilizing one or more cloud service models, such as Software-as-a-Service (SaaS), Platform-as-a-Service (PaaS), and Infrastructure-as-a-Service (IaaS), and/or using one or more deployment models such as public cloud, private cloud, hybrid cloud, and/or community cloud models”. Original Specification ¶ [0057] reciting at a high level of generality: “Although the embodiments of the present invention have been described herein in the context of a particular implementation in a particular environment for a particular purpose, those skilled in the art will recognize that its usefulness is not limited thereto and that the embodiments of the present invention can be beneficially implemented in other related environments for similar purposes”.17 
Per MPEP 2106.05(d)(II), the additional computer-based elements, can also be viewed as performing the well-understood, routine or conventional functions of: 
	* storing and retrieving info in memory15 / electronic recordkeeping16 [“database stores flow definition data & flow data aggregation” - independent Claims 1, 11 and “at database storing, collected application specific monitoring data”-dependent Claims 3, 13]
	* arranging a hierarchy of groups, sorting info17 [here “flows where each flow represents a customer interaction and the flow interface further identifies active incident, active alerts, active changes for problematic flow(s) based on severity for issue identification”, “flows with identified incidents color coded by incident severity”, “specific incident info upon user selection of color coded incident(s)” at independent Claims 1,11; “generating set of categories where each category comprises set of flows wherein each category has an associated indication of performance” at dependent Claims 2, 12; “computer processor programmed to perform: generating and providing flow summary view from flow summary aggregation service” at dependent Claims 4, 14; “the associated application(s) relate to multiple lines of business” at dependent Claims 10, 20],
	* receiving or transmitting data over a network18including utilizing an intermediary computer to forward information [here “a service level management system that delivers real-time centralized monitoring of networks and domains” at dependent Claims 6, 16]
	* gathering statistics19 [here “flow metrics, self-healing metrics, prediction data and health diagnostic data” at dependent Claims 7, 17].
	All of these fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d). 
	In conclusion, Claims 1-20 although directed to statutory categories (here “system” or machine at Claims 1-10 and “method” or process at Claims 11-20) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Claims 1-20 are thus not patent eligible.
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Palakovich et al, US 20160099892 A1 hereinafter Palakovich, in view of 
	* Wilsie et al, US 9112974 B1 hereinafter Wilsie. As per, 
Claims 1, 11 Palakovich teaches or suggests: “A system that provides flow data aggregation, the system comprising: a database that stores flow definition data and flow data aggregation; a flow interactive interface that receives user input via a communication network; and a computer processor, coupled to the database and the flow interactive interface, programmed to perform the steps of: / A method that provides flow data aggregation, the method comprising the steps of” (Palakovich Figs.1, 2, 7-9 ¶ [0166]- ¶ [0174]):
retrieving, via a flow view interface, flow view request data relating to at least one application and at least one asset” (Palakovich ¶ [0034] 2nd sentence: a user interface allows to request an escalation to live agent by selecting that user interface input element, and if the user asks for a live agent in a chat message, the rule is triggered and escalation is determined to be required. For example, ¶ [0076] 1st-2nd sentences: end user 106 sends end user message 304, asking whether a coffee grinder is conical or disk grinder that the virtual agent 114B is unable to properly answer. Depending upon particular configuration or implementation of chat system, the flow continues in a variety of ways while supervisors at ¶ [0044] 2nd sentence: monitor real-time chat performance dashboards, silently observe existing chats, or visibly join existing chats. For example, at ¶ [0068], ¶ [0069] 3rd sentence when live agent 116A is added to chat, the computing device of live agent is provided with all of chat log 210 for the chat, such that live agent 116A has full view of chat history. Module 212 determines average, maxim, minim chat time on per-agent, per-queue basis, quantifying numbers of messages sent by end users 106 and/or agents, etc. 
        Palakovich ¶ [0056] 3rd sentence noting an example identifying cellular phones associated with a webpage the end user 106 was browsing when the chat was initialized, and module 202 identifies the product category value from the message and use this value as index into chat rules 214 mapping product category values to chat queues to identify the particular chat queue. At the workflow of Fig.2 & ¶ [0058] the chat is assigned to chat queue 206 at circle 4 designated as virtual agent queue. At circle 5 a chat initiation response message is transmitted back to client device 104 to indicate a beginning of the chat. At this point (or before this point, such as at or before circle 3) application 105 cause a chat user interface module 107 to be presented to end user 106, which allows for the chat to proceed by providing user input elements for end user 106 to input text (ask questions) and view responses made by the assigned representatives. detail of chat user interface module 107 is presented at Fig.3. ¶ [0060] 3rd sentence: the chat message may then be intercepted by virtual agent proxy module 108, and sent to assigned virtual agent 114A as a first message for that chat sent to the assigned virtual agent 114A at circle 6B);
	
	- “responsive to the flow view request data, performing flow data analysis and flow data aggregation” (Palakovich ¶ [0068], ¶ [0069] 3rd sentence when live agent 116A is added to chat, the computing device of the live agent is provided with all of chat log 210 for the chat, such that live agent 116A has full view of chat history. Specifically, module 212 determines or aggregates the average, maximum, minimum chat time, on per-agent, per-queue basis, quantifying the numbers of messages sent by end users 106 and/or agents, etc., enabling reporting real-time dashboards and/or historical reporting to thereby monitor and audit the outcomes of the chat rd sentence thus providing at ¶ [0044] a chat service at that covers contact center service gaps, qualifies end-user into chat channels and shortens handling time by shifting the bulk of the data collection tasks normally reserved for a live agent to the responsibility of a virtual agent, further allowing a live agent, supervisor performing workforce management tasks such as monitoring live agent performance, coaching supervisors such as monitoring real-time chat performance dashboards, silently observe existing chats, or visibly join existing chats, etc. ¶ [0070] analysis module 212 monitor chats via watching the chat logs 210. For example, module 212 is configured with a variety of trigger words or phrases (or events) to watch for in a chat, and upon occurrence of the trigger (e.g. user asking same question twice, user mentioning particular product or service, agent failing to respond to user question in a period of time, using a prohibited word, etc.) notify configured live agents (e.g. supervisory live agents 116K) and/or automatically cause chat server 102 to perform immediate escalation or de-escalation of the chat);
	
	- “retrieving, by a flow metadata service, application data relating to the at least one application” (Palakovich ¶ [0054] last sentence: the chat occur via any type of application 105 such as bowser & non-browser application, special-purpose application, merchant application, social networking application, etc., including feeds and real-time updates of Twitter and Facebook per ¶ [0129] 2nd sentence, where the chat log includes metadata at ¶ [0027] 2nd sentence, ¶ [0067] 3rd sentence for each message such as the message date and/or time, user identifier associated with a message, network address of the end user or agent etc. For example, at ¶ [0108] 1st-2nd sentences: Fig.6 illustrates flow 600 in a real-time chat service utilizing virtual agent proxy. Fig.6 processing implemented in software executed by processor. More specifically according to  
	Palakovich ¶ [0110] At block 610, the flow includes receiving an end user message for chat from a client device of end user. The end user message may be an alphanumeric message composed by the end user via a chat user interface module 107. The chat involves a plurality of chat participants comprising the end user and a virtual agent.
	 Palakovich ¶ [0111] At block 615, the flow 600 includes updating a chat log based upon the end user message. The chat log includes a transcript of all end user messages and all agent messages for the chat, and may also include other chat event information including, but not limited to, dates/times associated with the beginning and/or end of the chat, dates/times of each message in the chat, indicators of the participants in the chat, indicators of escalation and/or de-escalation events occurring in the chat, etc. ¶ [0112] At block 620, the flow 600 includes receiving a virtual agent message via virtual agent proxy that was originated by the virtual agent, and at block 625 the chat log is updated based upon the virtual agent message, and at block 630 the virtual agent 
	
	- “retrieving, by an application asset data collection service, asset data relating to the at least one asset from one or more information sources” (Palakovich Fig.3 End User Message 304A -> James: Hi there, I’d like some info about this coffee grinder I see on my screen. 304B: Does it come in more colors? It just shows white in pictures. ¶ [0085] 2nd sentence virtual agent 114A parses end user message 450C to utilize natural language processing techniques, thereby understand the user message and generate appropriate response, which include consulting a set of chat config rules and/or generalized or specialized (merchant-specific) knowledge databases);
	
	- “collecting application specific monitoring data from any of the one or more information sources” (Palakovich ¶ [0042] last sentence: collecting virtual & live agent performance by enabling data for real-time dashboards and/or historical reporting to thereby monitor and audit the outcomes of the chat representatives as well as the chat queues and logs at ¶ [0059] 2nd sentence, ¶ [0070] 1st sentence, including the feeds and real-time updates of Twitter and Facebook at ¶ [0129] 2nd sentence. For example, see ¶ [0049] 2nd sentence: request for a resource result from user 106 utilizing application 105 executed by client device 104. ¶ [0054] 2nd-5th sentences: at circle 1, end user 106 execute web browser application 105 at client device 104 and navigate to website of merchant. Thus, client device 104 at circle 2 transmits a request for resource webpage hosted by merchant server 112 to merchant server 112, which responds with the webpage which automatically initiates a chat as it is rendered by app 105, but in some embodiments the user causes the chat to be initiated, by selecting a user input (e.g., click link, button or image, etc.). In other embodiments the chat occurs via other type of app 105 (i.e non-browser application) such as special-purpose application, merchant application, social networking application, etc. ¶ [0050] 1st sentence: user 106 through application 105, is placed into a real-time chat via chat server 102. Fig.3 End User Message 304A -> James: Hi there, I’d like some info about this coffee grinder I see on my screen. ¶ [0085] 2nd sentence the virtual agent 114A parses the end user message 450C to utilize natural language processing techniques and thereby understand the user message and generate an appropriate response, which include consulting a set of chat configuration rules and/or generalized or specialized (e.g., merchant-specific) knowledge databases. ¶ [0036] 3rd sentence: another example of monitoring a chat and transmit a message to the chat server indicating a request for monitoring chat agent to become an active chat participant); “and”
	
identifying a plurality of flows where each flow represents a customer interaction and further identifying an active incident (Palakovich ¶ [0097] 2nd sentence noting the user interface indicates that the chat flow is to be de-escalated in response occurrence of trigger such as a user asking same question twice, user mentioning a particular product or service, agent failing to respond to user question in a period of time, agent using prohibited word, etc. Fig.4 & ¶ [0070] 2nd sentence. ¶ [0116] 2nd sentence: determining intent of each message includes performing natural language processing routines upon the message to generate the intent, which may comprise a data structure representing the message, such as a generated parse tree of the message or another representation thereof. ¶ [0006] 3rd sentence: when an escalation point is reached in the decision tree (point in which virtual agent may no longer provide assistance), a link (or url) is presented to the user to allow the user to escalate to a live chat agent), active alerts (Palakovich ¶ [0070] 2nd sentence: upon occurrence of the trigger, further notify or alert live agent(s) i.e. live agents 116K. Also ¶ [0064] 2nd, 4th sentences:  a chat escalation may be triggered by end user 106, virtual agent 114A, and chat server 102 together or independently. ¶ [0097] 6th sentence: transmit a notification message 472 to client device 104 to notify the end user of de-escalation) “and active changes for one or more problematic flows” (Palakovich ¶ [0070] 2nd sentence: upon occurrence of the trigger automatically cause chat server 102 to perform an immediate escalation or de-escalation of the chat. For example Fig.4 and ¶ [0097] 6th sentence: perform de-escalation by updating or changing the chat log 422 to describe de-escalation, add the chat to a chat queue serviced by virtual agents enabling virtual agent proxy module 108 to add a virtual agent to the chat, and transmit notification message 472 to client device 104 to notify end user of de-escalation) “based on severity for issue identification” (Palakovich ¶ [0035] escalation rule cause a chat escalation when a virtual agent is slow to respond (i.e. virtual agent has not responded in particular time period) or cannot provide an answer to a particular number of user questions (e.g. 1 question, 2 questions, 2 out of 5 questions). As another example, escalation rule is triggered anytime a virtual agent message includes the phrase I'm sorry or I don't understand. ¶ [0036] 2nd sentence: As another example an escalation rule is configured to be triggered when a chat has continued for a particular amount of time (e.g., 3, 5 minutes, etc.). Similar examples at ¶ [0076] 3rd sentence and ¶ [0093] last sentence);
* However *
Palakovich does not teach the amended:
	- “visually displaying, on the flow interactive interface, the plurality of flows with identified incidents color coded by incident severity”; “and” -2-U.S. Application No.: 17/120,680 Attorney Docket No.: 72167.001919 
providing, through the flow interactive interface, specific incident information upon user selection of one of the color-coded incidents” as claimed.
* Nevertheless *
Wilsie in analogous art of graphical indicator of business flows of an agent teaches or suggests:
	- “visually displaying, on the flow interactive interface, the plurality of flows with identified incidents color coded by incident severity” (Wilsie column 3 line 64 to column 4 line 2: the alert overlay-message box, incorporates various icons and colors that indicate info about a currently reported alert, used to report a type or alert severity. The alert overlay typically is displayed in transient manner. column 19 lines 51-52: colors reflect states. For example
	Wilsie column 23 lines 1-15: column 1210 defines color to be used when displaying the alert. column 1215 indicates the appropriate icon to use, illustrated as a checkmark. The value in the table would be a numerical value corresponding to that icon with a correlation between the icon used and the level of severity associated with the event. There may be a different types of alerts correlated to a warning severity level, each of which may have different number of points associated therewith. Thus, a warning severity may correlate to displaying a certain icon and text to an agent or supervisor, whereas a severe severity level may entail a different action. For example, at column 20 line 38-41, 57-65: a positive condition [i.e. thank you for closing detected - Fig.6, 620] include a green background whereas a negative condition [i.e. Fig.7, 705] incorporate a red background. Wilsie column 27 lines 13-21: Fig.13B shows same widget, but a different instance in time. In this case, first checkpoint indicator 1370 may be depicted with a different color (green) to reflect a different status. Any type of distinguishing visual characteristic could be used to reflect a status change, including showing different color, shading etc.) “and” -2-U.S. Application No.: 17/120,680 Attorney Docket No.: 72167.001919 
	- “providing, through the flow interactive interface, specific incident information upon user selection of one of the color-coded incidents” (Wilsie Fig. 8B and column 8 lines 16-17, 20-24: The alert itself include text-based information to provide additional details. Thus, text-based info is used by a Supervisor to augment the color/icon information if they so desire. In other words, the Supervisor select a particular alert based on color or severity and then review the associated text. Specifically per, column 8 lines 22-24: the supervisor select a particular alert based on the color or severity and then further click on a icon to be presented with the associated text).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Palakovich’s “system” / “method” to have included “visually displaying, on the flow interactive interface, the plurality of flows with identified incidents color coded by incident severity; and-2-U.S. Application No.: 17/120,680 Attorney Docket No.: 72167.001919providing, through the flow interactive interface, specific incident information upon user selection of one of the color-coded incidents” in view of Wilsie to have very th sentence, [0082] 3rd sentence, [0126] 1st sentence, [0134] 2nd sentence, [0179] 3rd sentence, [0180] 3rd sentence in view of Wilsie at column 22 lines 36-38, column 24 lines 43-45, column 29 lines 37-41, column 31 lines 56-60, column 34 lines 26-30.
	Further, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with interfaces or dashboards for business flows. In such combination each element merely would have performed the same collection, organizational, analytical and displaying functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Palakovich in view of Wilsie, the results of the combination would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claims 2, 12 
Palakovich / Wilsie teaches all the limitations above. 
Palakovich further teaches or suggests: 
	- “generating a set of categories where each category comprises a set of flows wherein each category has an associated indication of performance”
	(Palakovich ¶ [0085] 2nd sentence: generating appropriate response by consulting a set of chat configuration rules and/or generalized or specialized (merchant-specific) knowledge databases. Specifically, per ¶ [0106] 3rd sentence: chat server 102 determines that escalation or de-escalation flow is to occur based upon application of escalation rules or categories to chat messages causing the rule(s) to be triggered. For example, per 	Palakovich ¶ [0035] an escalation rule is configured to cause a chat escalation when a virtual agent performance is slow to respond (i.e., virtual agent has not responded in particular time period) or its performance nd sentence: As another example an escalation rule is configured to be triggered when a chat has continued for a particular amount of time (3, 5 minutes etc. ¶ [0116] 2nd sentence: determining the intent of each message includes performing natural language processing routines upon the message to generate the intent, which comprise a data structure representing the message, such as a generated parse tree of the message or another representation. ¶ [0006] 3rd sentence: when an escalation point is reached in the decision tree (i.e., a point in which the virtual agent may no longer provide assistance), a link (url) is presented to allow the user to escalate to a live chat agent. Similar examples at ¶ [0076] 3rd sentence, ¶ [0093] last sentence).

Claims 3, 13 
Palakovich / Wilsie teaches all the limitations above.
Palakovich further teaches or suggests: 
	- “storing, at the database, the collected application specific monitoring data”
	(Palakovich ¶ [0130] 2nd sentence: databases store user interactions information, usage patterns information, adaptation rules information, and other information used by embodiments of present invention. For example, per ¶ [0040] a shared message cache maintained at the backend that provides the ability to store and recall all messages of an end user conversation, whether it took place with a virtual assistant, a live chat agent, or both. This common message log may be stored using a distributed fault-tolerant cache, allowing for conversations to be reconstructed in the event of certain system failures such as a virtual agent crashing thus enhancing network resiliency, as if any party to a chat suddenly exits (e.g., an end user briefly leaves, a virtual agent goes offline, etc.) the chat may be re-opened and/or a new agent can be easily substituted into an existing chat.
	Palakovich ¶ [0067] 3rd-4th sentences: chat log 210 may also include chat metadata including event indicators describing chat events & other descriptive info including but not limited to, details of the initiation or termination of the chat, the chat queue(s) that the chat is assigned to, the live and/or virtual agents assigned to the chat, dates/times associated with the messages/events, a partial browsing history (page titles, URLs, etc.) of end user 106, etc. These chat logs 210 for the chats may be stored at a same server computing device implementing the chat server 102 or stored remote to chat server 102 (e.g., using a cloud-based storage service) to create distributed copies of the chat logs 210.
rd sentence: communication routing module 202 updates the chat log 402 of chat (saves user id, date/time value of message, the composed message itself) and, based upon determining that the chat is associated with a live agent (e.g. using its stored chat session mappings and/or data from the message), passes end user message 450B to virtual agent proxy module 108. ¶ [0169] 1st sentence: system memory 910 store application programs 912, which include client applications, web browsers etc.).

Claims 4, 14 
Palakovich / Wilsie teaches all the limitations above.
Palakovich further teaches or suggests:
	- “generating and providing a flow summary view from a flow summary aggregation service” (Palakovich ¶ [0042] 3rd sentence: providing simultaneous insight into both virtual and live agent performance by enabling data for real-time dashboards and/or historical reporting to thereby monitor and audit the outcomes of the chat representatives.
	Palakovich ¶ [0068] when a live agent 116A is added to a chat, the computing device of the live agent is provided with some of the chat log 210 for the chat. For example
	Palakovich ¶ [0069] 2nd-4th sentences: reporting and analysis module 212 utilize chat logs 210 and a set of algorithms to analyze the events of the hosted chats and report findings to human users (e.g. live agent in supervisor role 116K). Thus, the reporting and analysis module 212 may be configured with algorithms to, for example, determine statistical indicators quantifying an average or aggregated summary of chat time etc. on a per-agent, per-queue, or other basis, determine a statistical indicator quantifying the numbers of messages sent by the end users 106 and/or agents, etc. The reporting and analysis module 212 may be configured to provide access to these statistical indicators via a variety of formats, such as through a web-based or application-based dashboard (which can be real-time, substantially real-time, or more cumulative), via email or sms, or via generated reports (e.g., spreadsheet documents, etc.).

Claims 5, 15 
Palakovich / Wilsie teaches all the limitations above.
Palakovich further teaches or suggests: “wherein the flow summary aggregation retrieves flow details from a flow metadata service” (Palakovich ¶ [0027] 2nd sentence: the chat log include metadata for each message with details of a date and/or time of the message retrieved at ¶ [0069] 3rd sentence by the reporting and analysis module 212 to determine the average or aggregated summary of the chat time).

Claims 6, 16 
Palakovich / Wilsie teaches all the limitations above.
Palakovich further teaches or suggests: “wherein the one or more information sources comprise a service level management system that delivers real-time centralized monitoring of networks and domains” (Palakovich ¶ [0054] 3rd sentence: client device 104 transmits http get or post request for webpage hosted by merchant server 112 to server 112, which responds with the webpage. ¶ [0069] last sentence: module 212 provide access to statistical service level indicators (i.e. average, maximum, minimum chat time, etc.), through the web-based or application-based dashboard (which can be real-time, substantially real-time, or more cumulative) via email or sms. ¶ [0073] 5th sentence: the depicted chat user interface module 107 also includes two user input user interface (UI) elements 310--a text input box (e.g., an HTML <textarea> element or HTML <input> element of type text) here illustrated with placeholder text (Type Here…) and a submit button (Send, which can be an HTML <input> element of type submit, or another element configured to cause a submission of the message provided in the text input box, perhaps using JavaScript.  
	Palakovich ¶ [0101] 2nd sentence: The chat initiation message comprise the http request message generated responsive to the end user viewing, receiving, or interacting with the webpage from a merchant website. ¶ [0129] 2nd-3rd sentences: data feeds and/or event updates may include, TwitterRTM feeds, FacebookRTM updates or real-time updates received from third party information sources and continuous data streams, which may include real-time events related to sensor data applications, financial tickers, network performance measuring tools (e.g. network monitoring and traffic management applications), clickstream analysis tools etc. Server 712 may also include applications to display the data feeds and/or real-time events via display devices of client computing devices 702, 704, 706, and 708. ¶ [0175] 3rd sentence: communications subsystem 924 receive (or send) data feeds 926 in real-time from users of social media networks and/or other communication services such as TwitterRTM feeds, FacebookRTM updates, web feeds such as Rich Site Summary (RSS) feeds, and/or real-time updates from one or more third party information sources. ¶ [0067] last sentence: these chat logs 210 for the chats are stored at a same server computing device implementing the chat server 102. ¶ [0048] 4th sentence: different communication protocols facilitate the communications through communication networks 110 including Internet Protocol IP, Transmission Control Protocol/Internet Protocol, frame relay network protocols, etc.).



Claims 9, 19 
Palakovich / Wilsie teaches all the limitations above.
Palakovich further teaches or suggests: “wherein one or more flows from the plurality of flows comprises one or more associated applications” (Palakovich ¶ [0056] 3rd-6th sentences: communication routing module 202 selects a chat queue based upon the identifying information of the chat initiation message and a set of default chat rules 214. The identifying info includes product category value of a product category (e.g. cellular phones) associated with webpage the end user 106 was browsing when chat was initialized, and routing module 202 identify the product category value from the message, and use this value as an index into a set of default chat rules 214 mapping product category values to chat queues to identify the particular chat queue. Of course, many other configurations for default chat rules 214 are possible for mapping-initiated chats to chat queues, and thus presented example regarding product categories is to be viewed as not limiting. For example, a few other configurations include mapping chats to chat queues based upon determining which merchant's website launched the chat, a data element explicitly provided by end user 106 when initiating the chat (value selected/provided by end user 106 indicating a topic for the chat), queue size (currently available slots, total queue size, etc.), estimated wait time of queues, etc.).

Claims 10, 20 
Palakovich / Wilsie teaches all the limitations above.
Palakovich further teaches or suggests:
    -“wherein the one or more associated applications relate to multiple lines of business”
     (Palakovich ¶ [0002] 2nd-4th sentences: Some telephonic virtual agents provide static and/or dynamic information to the users via audio communications over a telephone call. Other virtual agents execute on user computing devices, such as smartphones and tablet computers, and provide access to a variety of services. For example, Siri is a virtual agent available on some devices from Apple Computers, Inc., and the applications Google Now and several other virtual agents installed on user computing devices. Another type of virtual agent is utilized within context of real-time chat, such as text or audio chat occurring at a merchant's website between a consumer and a representative of the merchant.
      Palakovich ¶ [0076] 1st sentence: end user 106 sends end user message 304, which includes a question seeking indication of whether a particular coffee grinder is a conical or disk grinder that the virtual agent 114B is unable to properly answer. ¶ [0056] 4th sentences: cellular phones product category queues, etc. as another line of business.

      Palakovich ¶ [0044] 1st sentence contact center as another line of business).
---------------------------------------------------------------------------------------------------------------------
Claim 7, 8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Palakovich / Wilsie as applied to claims 1, 11, in view of 
	* Tan et al, US 20160205697 A1 hereinafter Tan. As per,

Claims 7, 17 
Palakovich / Wilsie teaches all the limitations in claims 1, 11 above. Further 
Palakovich teaches or suggests: “wherein the flow interface further comprises flow metrics” (Palakovich ¶ [0027] 2nd sentence: the chat log include indications of chat events such as  beginning or ending flows of chat time/date, indicator of escalation of a chat from a virtual agent to a live agent, indicator of de-escalation of chat from a live agent back to a virtual agent, indicator of addition or removal of user/agent to chat, indicator of assignment of chat to particular chat queue, acceptance or denial from agent of invitation to participate in the chat, etc.), “”.
* However *
Palakovich / Wilsie as a combination does not explicitly teach: 
	- “…self-healing metrics, prediction data and health diagnostic data”.
* Nevertheless *
Tan in analogous art of agent decision-making flows teaches or suggests: 
	- “…self-healing metrics, prediction data and health diagnostic data”.
	(Tan ¶ [0070] 3rd sentence: self-diagnosis agents collaborate with agents in other modules e.g., self-configuration, self-optimization, self-healing, and self-prediction in various layers to perform context dependent tasks).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Palakovich / Wilsie “system / method” to have included “self-healing metrics, prediction data and health diagnostic data” in further view of Tan in order to perform context dependent task, such as to overcome the shortcomings of relying on a single intelligence or communication agent for a specific task, to achieve better overall performance than if these agents were used independently, to dynamically identify the best performing intelligence agents/methods, to provide accurate results by using agent performance evaluation and st sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Palakovich / Wilsie above in further view of Tan at ¶ [0048] 8th sentence. 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar agent decision-making flows field of endeavor. In such combination each element merely would have performed the same analytical, organizational, administrative, managerial functions as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Palakovich / Wilsie  in further view of Tan, the results of the combination would have fitted together, like pieces of a puzzle in a complementary, logical, desirable. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claims 8, 18 
Palakovich / Wilsie teaches all the limitations in claims 1, 11 above.
Palakovich further teaches historical data at ¶ [0042] 3rd sentence, ¶ [0069] 3rd sentence, 
* However *
Palakovich / Wilsie as a combination does not go as far to explicitly recite: 
	- “generating predictive metrics based on historical data” as claimed.
* Nevertheless *
Tan in analogous art of agent decision-making flows teaches or suggests: 
	- “generating predictive metrics based on historical data” 
	(Tan ¶ [0076] 3rd sentence: various machine learning or statistics or artificial intelligence or SON techniques can be used by agents for decision making, such as, Bayesian probability based strategy, reinforcement learning, past history of performance of each agent over a time period, thresholds, probability e.g., Metropolis criterion, etc.)
       Rationales to modify/combine Palakovich / Wilsie with/and Tan are above and reincorporated herein since dependent claims 8, 18 merely narrow the predictive metrics above to historical data. 








Conclusion
The following prior art is made of record and considered pertinent to Applicant's disclosure:
      * Spriggs et al, US 6421571 B1 hereinafter Spriggs teaching of suggesting the newly amended 
	- “visually displaying, on the flow interactive interface, the plurality of flows with identified incidents color coded by incident severity” 
	- “providing, through the flow interactive interface, specific incident information upon user selection of one of the color-coded incidents”
(Spriggs column 30 liens 64-67: the user can follow a course of alarm severity level color highlighting by drilling down the enterprise and following the color highlighting via the graphical window view for pinpointing the cause of the alarm.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	January 21st, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a)(2) III
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016); 
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015),
        7 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        8 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015); 
        In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
        In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential)
        9 MPEP 2106.04(a)(I).A.
        10 MPEP 2106.04(a)(2) III
        11 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        12 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        13 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        14 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        15 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
        16 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014), Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755
        17 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        18 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)
        19 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93